          Case 1:19-cr-00044-BLW Document 74 Filed 08/27/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


UNITED STATES OF AMERICA

             Plaintiff,                          Case No. 1:19-cr-00044-BLW

     v.                                          ORDER

EDWARD ERIC BEHRENS,

             Defendant.


      Defendant’s trial is scheduled for August 31, 2020. Defendant’s trial had

previously been continued, without his consent, due to the COVID-19 pandemic

and the Court’s inability to call a jury. Due to Defendant’s right to a speedy trial

the Court cannot delay the trial in this matter further.

      Idaho is in Phase 3 of the Governor’s reopening plan, which allows

gatherings of up to 50 people, allowing the Court to empanel a jury. However,

community transmission of coronavirus is still occurring in Idaho.

      Pursuant to 28 U.S.C. § 1871(e), and to protect the health and safety of the

jurors during trial, the Court will order the jury’s partial sequestration. The jurors

will be instructed to remain within the courthouse during the trial day to reduce the

risk of infection. Further, due to this partial sequestration, the Clerk shall procure


1 – ORDER
        Case 1:19-cr-00044-BLW Document 74 Filed 08/27/20 Page 2 of 2




such meals as necessary to sustain the jurors during the course of trial.

                                      ORDER

      IT IS ORDERED that:

   1. The jury shall be partially sequestered throughout trial to protect their health

      and safety. The jurors shall not leave the courthouse during the trial day.

   2. Pursuant to 28 U.S.C. § 1871(e), the Clerk shall procure such meals as

      necessary to sustain the jurors during the course of trial.



                                              DATED: August 27, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




2 – ORDER
